Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 5/16/2022.
2.	Claims 1-7, 9-10, and 13-23 are pending in the application. Claims 1, 19, and 20 are independent claims.
3.	Claims 1-7, 9, 10, and 13-23 rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Gibiansky have been withdrawn pursuant to applicant’s amendments. 



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-7, 9-10, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, the claim recites the following:
	receiving a data processing task from a user device;
	determining a plurality of sub-tasks of the data processing task;
	Determining a plurality of machine learning models for performing the plurality sub-tasks wherein the determining the plurality of machine learning models for performing the plurality of sub-tasks is based upon a database of machine learning models and associated functions, wherein the associated functions are mapped to the plurality of sub-tasks, wherein the database of machine learning models includes rankings of machine learning models for each of a plurality of functions, wherein the rankings are based upon first measures of at least one of a plurality of performance metrics for at least one general test data set;
	Arranging the plurality of machine learning models into a plurality of candidate solution, wherein each of the plurality of candidate solutions is capable of performing the data processing task and wherein each candidate solution comprising at least two machine learning models of the plurality of machine learning models;
	Evaluating the plurality of candidate solutions using a test data set, wherein the evaluating comprises applying the test data set to the plurality of candidate solutions and obtaining second measures of the plurality of performance metrics for each of the plurality of candidate solutions in response to the applying, wherein each of the plurality of candidate solutions is implemented via the processing system, wherein for each of the plurality of candidate solutions, respective second measures of the plurality of performance metrics comprise at least one overall measure for the candidate solution in performing the data processing task in accordance with the test data set; and
	Providing at least one of the plurality of candidate solutions to the user device, wherein the at least one of the plurality of candidate solutions is selected based upon the second measures of the plurality of performance metrics.
The above limitations, highlighted in bold, under their broadest reasonable interpretation, cover performance of the limitations as mental processes. The claim recites elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. It has been shown that using a generic computer or using a computer as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) to overcome a mental process. As presently claimed, determining subtasks from a task, determining models for performing the subtasks, ranking models, arranging the models into candidate solutions, evaluating the models to determine performance metrics, and determining an arrangement of solutions following by further testing the solutions to generate one candidate solution, are steps that could reasonably be performed in the human mind, including with the aid of paper and pen. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more to the exception. The additional elements of utilizing a processing system, a processor, a client device, and a database amount to no more than utilizing generic computer components to apply the exception. Mere recitation of computer components using a processing system do not provide an inventive concept. The limitations ‘receiving, by a processing system including at least one processor, a data processing task from a user device’ and ‘providing, by the processing system, at least one of the plurality of candidate solutions to the user device’ are insignificant extra solution activity of gathering and outputting information/data which is neither a practical application according to MPEP 2106.5g nor amounts to significantly more according to MPEP 2106d. 
In reference to dependent claim 2, the claim recites the following:
	Wherein the plurality of candidate solutions comprises a plurality of combincations of the plurality of machine learning models. 
	The limitation includes insignificant extra solution activity of gathering and outputting information/data which is neither a practical application according to MPEP 2106.5g nor amounts to significantly more according to MPEP 2106d. 
In reference to dependent claim 3, the claim recites the following:
	Wherein the test data set is provided by the user device
	The claim recites elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. It has been shown that using a generic computer or using a computer components as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) to overcome a mental process.
In reference to dependent claim 4-6, the claims recite metric data and evaluation information such as how calculations are made with respect to performance of the models. Thus, the claims recite elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. It has been shown that using a generic computer or using a computer components as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) to overcome a mental process.
In reference to dependent claim 7, the claim recites the following:
	wherein the determining the plurality of sub-tasks of the data processing task is based upon at least one of: an instruction from the user device; or a known arrangement of the plurality of sub-tasks for the data processing task.
The claim recites elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. Thus, the claim does not provide additional elements that integrate the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
In reference to dependent claims 9, 10, 13-18, the limitations recite insignificant extra solution activity of gathering and outputting information/data through various types of evaluation, ranking content, notifying a user, and applying the solution to a data which is neither a practical application according to MPEP 2106.5g nor amounts to significantly more according to MPEP 2106d.
In reference to claims 19 and 20, the claims recite similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 21, the claim recites the following:
	Wherein the plurality of candidate solutions comprises a plurality of combincations of the plurality of machine learning models. 
	The limitation includes insignificant extra solution activity of gathering and outputting information/data which is neither a practical application according to MPEP 2106.5g nor amounts to significantly more according to MPEP 2106d. 
In reference to dependent claim 22, the claim recites the following:
	Wherein the test data set is provided by the user device
	The claim recites elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. It has been shown that using a generic computer or using a computer components as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) to overcome a mental process.
In reference to dependent claim 23, the claims recite metric data and evaluation information such as how calculations are made with respect to performance of the models. Thus, the claims recite elements, which cover concepts performed in the human mind including observation, evaluation, judgment, opinion and further could be carried out with pen and paper. It has been shown that using a generic computer or using a computer components as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) to overcome a mental process.




Response to Arguments
6.	Applicant’s arguments with respect to claims 1-7, 9-10, and 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention. In response to the amendments the examiner withdrew the prior art rejection over Newman in view of Gibiansky however the newly amended claims raised a rejection under 35 U.S.C. 101.



	
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178